Citation Nr: 0705662	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-35 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
the service-connected mycosis fundoides.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision that 
granted service connection for non-Hodgkin's lymphoma, with a 
100 percent rating for active disease from August 8, 2002, to 
May 1, 2003.  

The same rating decision granted service connection for 
mycosis fundoides as a residual of non-Hodgkin's lymphoma, 
with a 10 percent rating effective May 1, 2003. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

For the reasons expressed hereinbelow, the case is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence, including providing a medical examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Non-Hodgkin's lymphoma is rated under the provisions of 
38 C.F.R. § 4.117, Diagnostic Code (DC) 7715.  A 100 percent 
rating is assigned during active disease or treatment phase; 
thereafter, the disease is rated on the residuals.  

The veteran's mycosis fundoides, the only identified residual 
of non-Hodgkin's lymphoma, has been rated under the 
provisions of 38 C.F.R. § 4.118, DC 7806.  The rating 
criteria include the percentage of the body affected and the 
nature of the therapy (specifically, corticosteroids or other 
immunosuppressive drugs).  

However, the medical evidence of record consists only of VA 
treatment notes; the veteran has not had a VA examination 
that provides the symptomology required for application of 
the rating schedule.  

Further, the veteran's October 2003 Notice of Disagreement 
(NOD) asserts that his non-Hodgkin's lymphoma has 
metastasized to other organs.  If this is the case, the 
veteran may be entitled to be rated under DC 7715.  Since the 
veteran has not had a comprehensive medical examination, the 
Board is unable to determine whether the veteran's disability 
may be rated under diagnostic codes other than DC 7806.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations by a dermatologist and an oncologist at 
appropriate VA medical facilities in order to obtain a 
definitive medical opinion as to the current severity of the 
veteran's service-connected mycosis fundoides and non 
Hodgkin's lymphoma. 

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated in the Court's order, the RO should also give the 
veteran opportunity to present any additional information 
and/or evidence pertinent to the claim on appeal that is not 
already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for non-Hodgkin's lymphoma and/or 
mycosis fundoides.  The veteran also 
should be informed that he may submit 
evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's service-
connected mycosis fundoides and the 
veteran's service-connected non Hodgkin's 
lymphoma.  The entire claims file must be 
made available to the physicians 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

The Dermatologist should prepare a 
report of examination that details the 
current severity of the veteran's 
mycosis fundoides stated in terms 
conforming to the applicable rating 
criteria, including the percentage of 
the body affected and the duration, if 
any, of treatment with corticosteroids 
or other immunosuppressive drugs.  
Massey v. Brown, 7 Vet. App. 204 
(1994).  

The Oncologist should prepare a report 
of examination that details whether the 
veteran's non-Hodgkin's lymphoma is in 
an active state, including the degree 
to which, if any, the disease has 
metastasized to other organs or parts 
of the body.  

All appropriate tests and diagnostics 
should be performed, and the current 
severity of the veteran's non Hodgkin's 
lymphoma should be stated in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
initial rating higher then 10 percent for 
the service-connected mycosis fundoides.  
The RO should consider whether "staged 
ratings" are appropriate.  

6.  If any benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


